DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-11 and 13-15 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Su 2014/0118894.
Regarding claim 1, Su discloses a hinge assembly (as depicted Fig 5a) comprising: a hinge cover (31, Fig 1); a hinge (2) inside the hinge cover to pivotally attach (par 0034) a base housing (1) to a display (4) housing of a computer (100); a space inside the hinge cover and adjacent a first side of the hinge (space at 314 (and/or including 313) at first side—where 314 locates, Fig 3); and a cable retainer (312) positioned in the space (Fig 5b), the cable retainer comprising receptacles (317 Fig 5a) to receive respective portions of a cable (5), the (par 0036).
Regarding claim 2, Su discloses the hinge assembly of claim 1, wherein a first receptacle (317b) of the receptacles is to receive a first cable portion (52b) of the cable (Fig 3), and a second receptacle (317a) of the receptacles is to receive a second cable portion (52a) of the cable (Fig 3), the first cable portion extending from the base housing through the first receptacle into the space, and the second cable portion extending from the display housing through the receptacle into the space (see Fig 3).
Regarding claim 3, Su discloses the hinge assembly of claim 1, wherein the cable is injection molded with the cable retainer (par 0038). 
Regarding claim 4, Su discloses the hinge assembly of claim 1, wherein the cable retainer engages an inner wall of the hinge cover (inner wall of 315, Fig 3).
Regarding claim 5, Su discloses the hinge assembly of claim 4, wherein the receptacles comprise a first receptacle and a second receptacle, the first receptacle arranged above the second receptacle in the cable retainer to hold respective first and second portions of the cable one above another as the base housing and the display housing are pivoted with respect to one another with the hinge (see Figs 1 and 3).
claim 6, Su discloses the hinge assembly of claim 4, wherein the space inside the hinge cover includes a first space portion (314) and a second space portion (313), wherein the cable retainer fills the first space portion inside the hinge cover (at least partially Fig 3), and wherein the second space portion inside the hinge cover accommodates a bent portion of the cable (see Fig 5b).
Regarding claim 9, Su discloses the hinge assembly of claim 1, wherein the hinge comprises a dual hinge to enable 360° pivoting of the base housing and display housing (“notebook” par 0034).
Regarding claim 10, Su discloses a computer (100) comprising: a display housing (3) for a display (4) of the computer (Fig 1); a base housing (exterior housing of 1) for a base (1) of the computer (Fig 1); a cable (5) extending from the display housing to the base housing (Fig 1); and a hinge assembly (as depicted Fig 5a) comprising: a hinge cover (31); a hinge (2) inside the hinge cover to pivotally attach the base housing to the display housing (par 0034); a cable retainer (311 and/or including 312) having a portion arranged inside the hinge cover and positioned adjacent a first side of the hinge (as depicted Fig 3), the cable retainer comprising a first holder (317b) to hold a first portion (52b) of a cable (5), and a second holder (317a) to hold a second portion of the cable (52a), the first and (par 0036).
Regarding claim 11, Su discloses the computer of claim 10, wherein the cable extends through the cable retainer into a space (314 and/or including 313) inside the hinge cover (Fig 3), and the cable bends to reverse direction inside the space (Fig 5b).
Regarding claim 13, Su discloses the computer of claim 10, wherein the cable is injection molded with the cable retainer (par 0038).
Regarding claims 14-15, the method steps are necessitated by the already
disclosed structure of Su.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su 2014/0118894 in view of Yu 9,086,841.
Regarding claim 7, Su discloses the hinge assembly of claim 1, except wherein the cable retainer comprises a communication connector, the receptacles comprising ports of the communication connector to communicatively connect to the respective portions of the cable. 
Yu however teaches a cable retainer (139 Fig 6) comprises a communication connector (145), receptacles (140) comprising ports of the communication connector (145 is ported/connected to 140, Fig 6) to communicatively connect to respective portions of a cable (col 4 lines 50). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hinge assembly of Su, to include a communication connector with ports as taught by Yu, in order to have a peripheral device connector integrated as part of the hinge in order to minimize dimensions or total thickness of the device, thereby reducing manufacturing costs due to less material necessary.
Regarding claim 8, Su in view of Yu discloses the hinge assembly of claim 7, Yu teaches wherein the communication connector comprises an electrical connector or an optical connector (Fig 4).
Regarding claim 12, Su discloses the computer of claim 10, except wherein the cable retainer comprises a connector having ports communicatively connected to the first and second portions of the cable. Yu however teaches a cable retainer (139 Fig 6) comprises a connector (145) having ports (145 is ported/connected to 140, Fig 6) communicatively connected to the first and second portions of the cable (col 4 lines 50).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hinge assembly of Su, to include a communication connector with ports as taught by Yu, in order to have a peripheral device connector integrated as part of the hinge in order to minimize dimensions or total thickness of the device, thereby reducing manufacturing costs due to less material necessary.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                                                                            February 26, 2022